DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/23/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
	Claim 1 further contains “and/or” language which renders the claim indefinite because the claim is not clear whether the “and” or “or” operator should be applied to the claim.  The Examiner further notes this also applies to additional language in the claim (e.g. “configure/personalize”).
Claim 1 further states “configure/personalize the program with a view to selective delivery of news” as one example.  The Examiner notes that the claims overall are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.  
Referring to claims 2-14 are rejected based on their dependency to claim 1.
Referring to claim 15, see the rejection of claim 1.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 8-10 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The limitations in claims 8-10 have been integrated into claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Double Patenting
Claims 8-10 are objected to under 37 CFR 1.75 as being a substantial duplicate of claim 1.  The limitations in claims 8-10 have been integrated into claim 1.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kwoh et al. (PCT Publication WO 99/39466) in view of Martin et al. (U.S. Patent No. 6,314,426) in further view of Shimizu et al. (U.S. Patent Application Publication 2001/0013130) in further view of McKeown et al. (U.S. Patent Application Publication 2005/0203970) in further view of Get ready to rock ‘n’ scroll: Here are the English Wikipedia’s ten longest featured articles (herein referred to as the Elvis article).
	Kwoh discloses a computer-implemented method for selectively broadcasting, on demand, multimedia information, whether written, visual and/or audible information, said information being collected and updated from various sources on an electronic device, such as a smartphone, tablet, computer, streaming video platform or television set, specifically a smart TV, each electronic device having at least one processor and a memory storing at least one program to be carried out by the at least one processor, the electronic device being configured to display images and/or output sounds (see the Abstract and Pages 10-11, 16-17, 36-37 and Figures 5-17) , the method comprising the following steps:
Kwoh discloses selecting, on the electronic device, during a first use, a parameterization mode corresponding to a mode allowing a user to configure/personalize the program with a view to selective delivery of news (see Page 16, Lines 9-11 as well as Page 17, Lines 10-15).
Kwoh also discloses displaying an interface for requesting selection of various categories of news that are associated with one or more multimedia content elements including written, visual and/or audio programs available to be viewed and/or listed to from a plurality of sources of content (see setup screens represented in Figures 5-17 and Page 10, Lines 33-35 as well as Page 36, Lines 22-35).
Kwoh also discloses selecting at least one first category and optionally at least one sub-category of information included in a library of categories and sub-categories of information (see Figure 11 shows a screen for selecting the sport category with sub-categories for different sports).
	Kwoh also discloses sending, to a database of multimedia news, the selection of categories and optionally of subcategories (see Page 36, Lines 8-19).
	Kwoh selecting one selective mode of delivery of news, for each category and/or sub-category of news selected, from a plurality of selective modes of delivery (see Page 37, Lines 14-20).
	Kwoh also discloses that the selective modes include a first selective broadcast mode which broadcasts only the headlines of the news in a selected category or sub-category, a second broadcast mode which broadcasts only a headline and a brief summary of the news in a selected category or sub-category; and a third selective broadcast mode which broadcasts only a detailed version of the news contained within a selected category or sub-category (see Page 11, Lines 6-10 as well as Page 31, Lines 11-26 where at least one summary broadcast and a detailed mode are described and correspond to the level of interest selected by the user for each category or sub-category).
Kwoh validating the end of the setup mode configuration and exiting the setup mode (see the Save Settings button in Figures 5-17).
Kwoh also discloses selectively delivering, for each selected category and sub-category of news in the mode of delivery selected for this category or subcategory, allowing each user to view and/or listen to, on an electronic device, the news content in the selected mode of delivery (see Page 37, Lines 14-20 as well as Page 66, Line 34 to Page 67, Line 7).
Kwoh fails to disclose the amendments made to the claims which describe the specific types of delivery modes selected by the user and further delivering the news based on the selected delivery mode.
	Martin teaches allowing a user to select a delivery mode that delivers either only headlines of news, only headlines and a brief summary or only a detailed version of the news contained in a selected category or subcategory (see Figures 5A-5C and Column 6, Line 62 through Column 7, Line 32).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to modify the news user interface, as taught by Kwoh, using the detailed news user interface with different levels of navigation detail, as taught by Martin, for the purpose of allowing a user to glance at categories to choose a category of interest, then to glance at headlines within that category, and perhaps the first sentence of each article under the headline, before selecting an article to read, and subsequently repeating the process so that a user ma browse information as effectively as reading a paper newspaper (see Column 7, Lines 46-55 of Martin).
	Kwoh and Martin fail to detail the limits of characters in each selected mode, wherein a first mode comprises less than 200 characters, a second mode comprises less than 1500 characters and a third mode comprises more than 1500 characters.
	Shimizu discloses a first mode of delivery that comprises less than 200 characters (see Figure 7 and Paragraph 0091).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to modify the news user interface, as taught by Kwoh, using the detailed news user interface with different levels of navigation detail, as taught by Martin, for the purpose of allowing a user to glance at categories to choose a category of interest, then to glance at headlines within that category, and perhaps the first sentence of each article under the headline, before selecting an article to read, and subsequently repeating the process so that a user ma browse information as effectively as reading a paper newspaper (see Column 7, Lines 46-55 of Martin).
Kwoh, Martin and Shimizu fail to teach that a second mode comprises less than 1500 characters and a third mode comprises more than 1500 characters.
McKeown discloses a second mode of delivery that comprises less than 1500 characters (see Figure 4) and a third mode of delivery that comprises a selected full length article (see Figure 5).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to modify the detailed news user interface, as taught by Kwoh and Martin, using the second and third modes, as taught by McKeown, for the purpose of enabling a user to browse large quantities of content quickly and efficiently (see the bottom of Paragraph 0004 of McKeown).
	Kwoh, Martin, Shimizu and McKeown fail to teach that a third mode comprises more than 1500 characters.
	The Elvis article discloses that a selected article for display comprises more than 1500 characters (see the #9 article which contains 14,956 words).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to modify the detailed news user interface, as taught by Kwoh, Martin, Shimizu and McKeown, using the a third mode that comprises more than 1500 characters, as taught by the Elvis article, for the purpose of enabling a user to view an entire full-length article. 

	Referring to claims 2-3, Kwoh also discloses that the content of the database of multimedia news is of the type that is regularly updated and the database of the multimedia news comprises a plurality of sources of content each source being updated at an interval that may be different from one source of content to another (see Pages 54-55).

	Referring to claim 4, Kwoh also discloses that the selection of the parameterization mode comprises selecting a source of content and the frequency of access to the database for the delivery of news (see Page 56, Lines 9-11).

	Referring to claim 5, Kwoh also discloses that during delivery of each selected category and subcategory, the option is made available to exchange the selected mode of delivery, making it possible to view and/or listen to, instead of the content of the mode of delivery of the selected category or subcategory, another mode of delivery of the content of this category or subcategory (see Page 71, Lines 15-28).

	Referring to claim 6, Kwoh also discloses determining sources of content that are accessible to the electronic device, by determining permission data for the sources of content accessible to the electronic device (see Page 33, Lines 1-8).

	Referring to claim 7, Kwoh also discloses that the news relative to the content of the sources of content are presented on a display associated with the electronic device (see Page 11, Lines 5-15).

	Referring to claims 8-10, see the rejection of claim 1.

	Referring to claim 11, Kwoh also discloses that the database of multimedia news is a local multimedia database chosen from the group consisting of desktop/server computer (see Page 37, Lines 28-35).

	Referring to claims 12-13, Kwoh also discloses that the interface comprises content filters and the multimedia content received satisfies the one or more content filters and the one or more content filters consist of a type of content (see Page 38, Lines 15-28).

	Referring to claim 14, Kwoh also discloses that the sources of content are a live radio channel (see Page 10, Lines 33-35).

	Referring to claim 15, see the rejection of claim 1.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON P SALCE whose telephone number is (571)272-7301. The examiner can normally be reached 5:30am-10:00pm M-F (Flex Schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jason Salce/Senior Examiner, Art Unit 2421                                                                                                                                                                                                        
Jason P Salce
Senior Examiner
Art Unit 2421


October 26, 2022